                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ernest Ray Green                                                      Docket No. 4:97-CR-29-lM

                               Petition for Action on Supervised Release

 COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
 modification of the Judgment and Commitment Order of Ernest Ray Green, who, upon an earlier plea of
 guilty to Armed Bank Robbery and Aiding & Abetting, in violation of 18 U.S.C §§ 2113 (a)(d) and 2, and
 Use and Carry a Firearm During and In Relation to a Crime of Violence, in violation of 18 U.S. C. § 924(c),
.was sentenced by the Honorable Malcolm J. Howard, Senior U;S. District Judge, on March 30, 1998, to the
 custody. of the Bureau of Prisons for a term of 248 months. It was further ordered that upon release from
 imprisonment the defendant be placed on supervised release for a period of 60 months.

Ernest Ray Green was released from custody on July 19, 2019, at which time the term of supervised release
commenced.

On April 24, 2020, a violation report was submitted to the court reporting marijuana use. No action was
requested, and the court agreed.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Green reported he is interested in completing the Moral Reconation Therapy group that would reduce his
chances to recidivate. Moral Reconation Therapy is a cognitive-behavioral treatment system that leads to
enhanced moral reasoning, better decision making, and more appropriate behavior.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office:
       Complete Moral Reconation Therapy group.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ David W. Leake                                    /s/ Cierra M. Wallace
David W. Leake                                        Cierra M.· Wallace
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      414 Chestnut Street, Suite 102
                                                      Wilmington, NC 28401-4290
                                                      Phone: 910-679-2034
                                                      Executed On: June 16, 2021



               Case 4:97-cr-00029-M Document 68 Filed 06/17/21 Page 1 of 2
Ernest Ray Green
Docket No. 4:97-CR-29-lM
Petition For Action
Page2


                                 ORDER OF THE COURT

Considered and ordered this      J7---fC day of _ _ _-~S"-~
                                                       ____, 2021, and ordered filed and made
a part of the records in the above case.

12~1 [d/1-'-" .r.£
Richard E. Myers, II
Chief U.S. District Judge




              Case 4:97-cr-00029-M Document 68 Filed 06/17/21 Page 2 of 2
